Citation Nr: 1444082	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to disabilities of the knees.

2.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to disabilities of the knees.

4.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

5.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of his hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Following careful review of the procedural history of this appeal, the Board observes that a July 2013 Decision Review Officer (DRO) decision references the transcript of a DRO hearing held on June 21, 2012.  The transcript of this hearing is not associated with the electronic record.  The transcript should be obtained and added to the record for the Board's review.

The Board also notes that a September 25, 2012 rating decision denied service connection for radiculopathy of the lower extremities.  Review of the record reflects that only the first page of this decision is associated with the electronic record.  As this issue is currently on appeal, a full copy of the rating decision must be associated with the record for the Board's review.

	Service Connection for Low Back Disability and Radiculopathy

The Veteran seeks service connection for a low back disability.  He maintains that his current lumbar degenerative disc disease is secondary to his service-connected knee disability.  On VA examination in August 2010, the examiner diagnosed lumbar degenerative disc disease.  He stated that the Veteran's gait was normal and that there was then no reason for any abnormal motion or excess stress to be placed on his back due to the knees during locomotion.  

An undated report by a private orthopedist, received by the RO in August 2011, notes the Veteran's assertion that his back disability was related to constant limping caused by his knee disability.  The provider noted that, on physical examination, the Veteran did not limp.  He concluded that a causal link could not be established between the lumbar radiculopathy and the previous service-connected knee injury.  An additional undated report from this orthopedist was submitted by the Veteran's attorney in August 2014.  Therein, the provider indicated that the Veteran walked with a limp, and concluded that a causal link could be established, noting that the Veteran's knee was painful and caused limping, and that the back pain resulted from instability of the knee.  He did not explain the rationale underlying his conclusion, nor did he address his previous findings.
 
In light of the conflicting evidence regarding the etiology of the Veteran's claimed low back disability, and the private provider's failure to sufficiently explain the rationale underlying his conclusion, the Board has determined that an additional examination is necessary.  

The Board notes that further development and adjudication of this claim may provide evidence in support of his claim of entitlement to service connection for lower extremity radiculopathy.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

	Service Connection for Right Shoulder Disability

The Veteran maintains that his right shoulder disability is the result of falls that have occurred when his knees give out.  On VA examination in August 2010, the diagnosis was mild degenerative joint disease.  The examiner noted that the Veteran had reported a fall with resulting shoulder injury in October 2009, but did not mention his knees at that time.  He also noted that, while degenerative changes were noted on radiologic examination, degenerative joint disease would not have become apparent a mere seven to eight weeks following trauma.  He concluded that the claimed right shoulder disability was not related to the service-connected knee disability.  He pointed out that the relationship of the fall to his knees could not be proved or disproved.  

Unfortunately, the examiner's discussion does not adequately address the questions presented regarding this issue.  The Board observes that the Veteran is competent to report occurrences such as his knees giving out and resulting falls.  Notably, there are also lay statements attesting to falls which are purportedly caused by the Veteran's knee disability.  The question is whether any currently present right shoulder disability was caused or aggravated by the bilateral knee disability.  The question of aggravation has not been addressed.  Because the August 2010 examiner did not adequately address the questions presented, the Board concludes that an additional examination is necessary.

	
Evaluation of Bilateral Knee Disability

The Veteran maintains that the severity of his knee disabilities is not adequately addressed by the current evaluations.  He was most recently afforded a VA examination in June 2012.  The examiner stated that the Veteran was unable to lift his legs from the table for range of motion testing and repetitive motion testing due to back pain.  He also noted that he was unable to test for instability.  He remarked that the Veteran complained of severe back pain which significantly affected evaluation of his knees.  He indicated that examination showed post-surgical changes of the right knee and a posterior horn tear of the medial meniscus on the left, but that further diagnosis was not possible to due severe back pain.  He suggested a future examination when the Veteran's low back complaints had improved to the point that accurate range of motion studies and physical examination of the knees could be accomplished without the overlay of the other condition.

In light of the inability of the June 2012 examiner to accurately assess the severity of the Veteran's knee disabilities, and because of the Veteran's continuing complaints of giving way of his knees, the Board finds that it cannot accurately evaluate this disability without a current examination.
	
      Evaluation of Major Depressive Disorder

As noted above, the transcript of a June 21, 2012 DRO hearing is not associated with the electronic record.  Because the substance of this hearing is not entirely clear, and may contain testimony regarding the Veteran's psychiatric disorder, the Board has determined that a decision on the issue of the evaluation of the Veteran's major depressive disorder should be held in abeyance until the transcript of the DRO hearing is available for review.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record a transcript of the June 2012 DRO hearing and a full copy of the September 2012 rating decision which denied service connection for lower extremity radiculopathy.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim.

If a transcript of the June 2012 DRO hearing cannot be located, the Veteran should be contacted and asked whether he desires an additional DRO hearing, or whether he is satisfied with his July 2014 hearing before the Board to the extent that the appeal may proceed.  He should be provided an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present low back disability, lower extremity radiculopathy, and right shoulder disability; and to determine the current severity of the Veteran's bilateral knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Service Connection Claims
The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present low back disability, lower extremity radiculopathy, or right shoulder disability is related to the Veteran's service-connected bilateral knee disability.

The examiner's attention is directed to the Veteran's reports of giving out of his knees and resulting falls.  

Evaluation of Knees

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the knees, and indicate whether there is ankylosis or whether the Veteran's functional impairment is analogous to ankylosis.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



